Case 1:19-cv-03153-RLY-TAB Document 66 Filed 04/21/20 Page 1 of 1 PageID #: 483




                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 LYNN STARKEY,               )
                             )
      Plaintiff,             )
                             )
      v.                     )                    Case No. 1:19-cv-03153-RLY-TAB
                             )                Motion denied for the reasons more fully set
 ROMAN CATHOLIC ARCHDIOCESE )                 forth in Plaintiff's objection [Filng No. 65.]
 OF INDIANAPOLIS, INC. and   )                Multiple dispositive motions are disfavored and
 RONCALLI HIGH SCHOOL, INC., )                best avoided whenever possible.
                             )
                             ) Tim A. Baker
      Defendants.            ) U.S. Magistrate Judge
                               April 21, 2020
 MOTION FOR LEAVE TO FILE INITIAL SUMMARY JUDGMENT MOTION
        BASED ON THE MINISTERIAL EXCEPTION DEFENSE

    Defendants the Roman Catholic Archdiocese of Indianapolis and Roncalli High

 School, Inc. (collectively, “the Archdiocese”), by counsel, respectfully seek leave to file

 an initial motion for summary judgment based only on their ministerial-exception

 defense, while preserving their ability to file, if necessary, a second summary-judg-

 ment motion at a later date. Permitting an initial summary-judgment motion will
 conserve judicial resources and expedite this litigation by allowing the Court to con-

 sider all of the Archdiocese’s threshold constitutional defenses together.

    In support of this Motion, the Archdiocese states:

    1. Pursuant to the Case Management Order at IV.A, Dkt. 33, the Archdiocese on

 March 24, 2020, filed a motion for judgment on the pleadings under Fed. R. Civ. P.

 12(c), asserting threshold statutory and constitutional defenses under Title VII, Title

 IX, and the First Amendment—including the doctrine of religious autonomy, the limit

 on government entanglement in religious questions, and the defense of freedom of

 association. Dkt. 58; see Dkt. 59 (brief). Granting leave for the Archdiocese to file an

 initial summary-judgment motion based on its ministerial-exception defense will

                                             1
